DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 4, 7 – 13, 15 – 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to independent claims 1 and 17, the examiner agrees that neither Venkatraman nor Engel teaches or suggest the limitation “wherein a first taller raised formation has a width-to-height ratio that allows for rolling and/or folding of the first taller raised formation under a compressive force from the housing, the first taller raised formation being structured relative to the surface of the housing for movement towards a second shorter raised formation, and wherein the first taller raised formation moves towards the second shorter raised formation under the compressive force from the surface of the housing”. JP 50-374452 also discloses a similar filter. The filter includes a seal with two raised formations (5, 7) as shown in figure2. The taller formation (5) moves toward the second shorter formation (7) under the compressive force from a surface (1) of a housing. The taller formation (5), however, sit on top of the shorter formation (7) in this compressed state, as shown at 5’ in figure 2. Therefore, JP 50-374452 fails to tech or suggest two raised formations that each are capable of forming a seal with a surface of a housing when compressed by the surface. Claims 3, 4, 7 – 13, 
	In regard to new independent claim 21, Venkatraman, Engel, and JP 50-374452 are similarly considered to represent the closest prior art. There is no teaching or suggestion in Venkatraman or Engel for the first taller raised formation to be located radially inwardly from the second shorter raised formation relative to the perimeter of the file body. JP 50-374452 discloses a taller formation (5) that is located radially inwardly from a shorter formation (7). As discussed above, however, there is no teaching or suggestion for each formation to be capable of forming a seal with a surface of a housing. Claims 22 and 23 depend from claim 21 and are allowed for at least the same reason as claim 21. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773